 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN HUMES,                                      No. 2:18-cv-01786 TLN GGH P
12                       Petitioner,
13           v.                                        ORDER
14    BEULER,
15                       Respondent.
16

17          On November 5, 2018, the court issued an Order to Show Cause directing petitioner to

18   show cause why this case should not be dismissed for failure to prosecute and/or to follow the

19   court’s July 3, 2018 order directing petitioner to file an amended petition and an amended

20   application for in forma pauperis (“IFP”). ECF No. 4. On November 18, 2018, petitioner

21   requested a 30-day extension to file the requested documents. ECF No. 5. On December 3,

22   2018, the court withdrew the order to show cause and granted petitioner 30 days to file his

23   amended petition and a completed IFP application. ECF No. 6. Petitioner was further warned

24   failure to comply with the order “will result in a recommendation that his petition be dismissed

25   with prejudice for failure to obey a court order pursuant to Federal Rule of Civil Procedure 41(b).

26   Id. Petitioner filed his amended IFP application on December 20, 2018, ECF No. 7, however, no

27   amended petition has been submitted. That deadline has now passed, and plaintiff has not filed

28   the anticipated amended petition.
                                                       1
 1          Good cause appearing, IT IS HEREBY ORDERED that petitoner shall show cause, in
 2   writing, within 14 days, why his failure to file an amended petition should not result in a
 3   recommendation that this case be dismissed for failure to prosecute. The filing of an amended
 4   petition within this timeframe will serve as cause and will discharge this order. If plaintiff fails
 5   to respond, the court will recommend dismissal of his case pursuant to Federal Rule of Civil
 6   Procedure 41(b).
 7   Dated: January 9, 2019
                                                  /s/ Gregory G. Hollows
 8                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
